Exhibit 10.1




Amendment No. 1
Dated March 12, 2015 To
EXHIBIT “B”
To that Employment Agreement
Dated October 15, 2014
Between Yuma Energy, Inc.
and
Paul McKinney

Restricted Stock Terms and Conditions
 
The terms and conditions of the grant of restricted stock will be as follows:
$525,000 of Restricted Stock (“Grant 1”) will be granted in a Restricted Stock
Agreement pursuant to the Stock Plan during the next compensation committee
meeting, which is expected to occur on or around March 2015.  The valuation will
be based upon the closing price of Yuma common stock on October 10, 2014.  Grant
1 will vest in three equal installments on October 15, 2015, October 15, 2016
and October 15, 2017.
 
 